Exhibit 10.20
Electro Rent Corporation
STOCK UNIT AWARD AGREEMENT

     
“Grantee”
   
“Grant Date”
            June 1, 2009
Number of Units Covered:

     Grant of Units. Pursuant to the compensation arrangement for non-employee
directors of Electro Rent Corporation (“Electro Rent”), you have been granted an
award (your “Award”) of the number of stock units set forth above (each a
“Unit”) upon and subject to the restrictions, terms and conditions set forth in
Electro Rent’s 2005 Equity Incentive Plan (the “Plan”), this letter and the
attached Terms and Conditions (the “Terms”) (capitalized terms not otherwise
defined will be as defined in the Plan). This Award represents a pro rata award
for the period until the 2009 Shareholders’ Meeting.
     Vesting of Units. Seventy Five Percent (75%) of the Units are immediately
vested and an additional twenty Five Percent (25%) will vest on September 1,
2009 if you are still a member of the Board on such date. In addition, all Units
not otherwise vested will be vested in full if a Change of Control, your death
or your Disability occurs while you are still a member of the Board.
     Issuance of Shares. Your Award represents the right to receive, and you
will become the owner of, one Share for each vested Unit as of the first to
occur (the “Issuance Date”) of (a) January 1, 2015; (b) a Change of Control; or
(c) the date of you cease to be a member of the Board for any reason. Any Units
not vested on or before the Issuance Date will be forfeited and be of no further
force or effect.
     Dividends. Subject to applicable withholding obligations, Electro Rent will
pay to you an amount per vested Unit equal to the amount of cash dividends paid
per share of Common Stock as follows: (1) if the record date for the dividend is
on or after the Grant Date but before the first anniversary of the Grant Date,
payment shall be made within ten (10) days after that anniversary and (2) if the
record date for the dividend is on or after the first anniversary of the Grant
Date but before the Issuance Date, payment shall be made at the same time as
payment of the dividend involved. No payment will be made with respect to Units
which never vest, or for dividends where the record date for the dividend is
before the Grant Date or on or after the Issuance Date.
     Please review the Plan and the Terms carefully, as they control your rights
under your Award. Then sign (and if you are married, have your spouse sign) one
copy of this letter and return it to Craig Jones. If you have any questions,
please call him.

                  Very truly yours,         Electro Rent Corporation    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



     I hereby accept this Award and have reviewed the Plan and the Terms. I
understand that I will not receive anything for Units under certain
circumstances, including my ceasing to be a director of Electro Rent before they
vest. I further understand that I may not transfer my Award except under
circumstances described in this Award and the Plan.

             
 
 
 
“Grantee”    

     I agree to be bound by all of the terms and conditions of the Award,
including those set forth in the Plan and the Terms.

                  Grantee’s Spouse    
 
                     
 
                Name:        
 
     
 
   

Please read carefully the summary of certain tax information below, and discuss
it with your
tax advisor. You have only 30 days from the Grant Date to make an election under
IRC §83(b). If you want to make an election under IRC §83(b), you are
responsible for preparing
and filing the election.

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
These Terms and Conditions are attached to a letter (the “Award Letter”) from
Electro Rent Corporation (“Electro Rent”) granting an Award to you, and are
intended to govern that Award. All capitalized terms not specifically defined in
these Terms and Conditions have the meanings set forth in the Award Letter or
the Plan.
     1. Issuance of Certificate. Electro Rent will issue to you (or following
your death, your estate) a certificate of any Shares due under this Award
promptly after the Issuance Date. No consideration will be due for the issuance
of Shares hereunder, although you will be responsible for any withholding taxes.
Electro Rent shall not be required to issue fractional shares of Common Stock
upon settlement of this Award. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Shares other than a cash dividend, the
number and class of securities subject to the Award shall be appropriately
adjusted by the Compensation Committee (the “Committee”). The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
     2. Restriction on Transfer; Voting Rights. This Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered either voluntarily or by operation of law except (i) by will or the
laws of descent and distribution or (ii) to your designated beneficiary to the
extent permitted by the Committee. If there is any other attempt to transfer
this Award or any other right or privilege granted hereby, this transfer shall
be null and void and be of no force or effect.
     3. Shares to be Issued in Compliance with Applicable Laws and Exchange
Rules. By accepting the Award, you represent and agree that none of the Units
are being acquired with a view to any sale, transfer or distribution in
violation of the Securities Act of 1933, as amended (the “Securities Act”), and
the rules and regulations promulgated thereunder, any applicable state “blue
sky” laws or any applicable foreign laws. If required by the Committee, you
shall furnish evidence satisfactory to Electro Rent to such effect (including a
written representation and an indemnification of Electro Rent in the event of
any violation of any applicable laws).
     4. Withholding of Taxes. Upon request by Electro Rent, the person entitled
to the Shares shall pay Electro Rent the amount of any taxes which Electro Rent
is required to withhold, including (if applicable) payment as of the time of any
applicable election under Section 83(b) of the Code. If you shall fail to make
any such payment when requested Electro Rent may, in its discretion, refuse to
issue the certificate for the Shares, deduct any such payment from any amount
then or thereafter payable by Electro Rent or a Subsidiary or pursue any
available remedy available to it.
     5. Participation in Other Company Plans. The grant of this Award will not
affect any right you might otherwise have to participate in and receive benefits
under the then current provisions of any pension, insurance, or profit sharing
program of Electro Rent or its subsidiaries.
     6. Not an Employment or Service Contract. Nothing in this Award is to be
construed as an agreement, express or implied, by Electro Rent or its
subsidiaries to employ you or contract for your services, nor will it restrict
Electro Rent’s or any subsidiary’s right to discharge you or cease contracting
for your services or to modify, extend or otherwise affect in any manner
whatsoever, the terms of any employment agreement or contract for services which
may exist between you and Electro Rent or its subsidiaries.
     7. Tax Effect of Payments. In the event that it is determined that any
Shares or payment under this Award would subject any payments to the excise tax
imposed by Section 4999 or Section 409A of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest or penalties, are collectively referred to as the “Excise Tax”), then
this Award shall be interpreted and modified by the Commitee to provide as near
as possible the same economic benefit to you hereunder but without triggering
any Excise Tax, and any clause which the Committee determines would otherwise
trigger such a tax will be null and void.
     8. Agreement Subject to Plan. This Award is subject to, and Electro Rent
and you agree to be bound by, all of the terms and conditions of the Plan, as it
may be amended from time to time in accordance with its terms. No future
amendment to the Plan will adversely affect your rights under this Award in a
material manner without your prior written consent.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Award Letter and these Terms constitute our entire
agreement with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Electro Rent and you with
respect to the subject matter hereof. In the event of any conflict with the
Plan, the Plan shall control. The interpretation, performance and enforcement of
this Agreement shall be governed by the internal substantive laws of the State
of California, without regard to the conflict of laws provisions of that or any
other State. The Award can only be amended in a writing executed by a duly
authorized Executive Officer of Electro Rent.

3



--------------------------------------------------------------------------------



 



TAX MATTERS FOR US CITIZENS
The following is a summary of some current tax consequences of this Award:
If you decide NOT to make an “83(b) Election”
Electro Rent will report compensation for you—and the related taxes will be
due—as of the Issuance Date based on market price of those Shares at that time
(which could be more or less than the price on the Grant Date). As a result, you
will have to write Electro Rent a check for any withholding tax, including
without limitation, federal income, state income, Medicare and social security,
based upon the tax rates at the time. If you are not an employee, you must pay
the tax through estimated taxes or other means. Because of this out-of-pocket
cash obligation, you may find it necessary to sell sufficient shares to cover
this obligation (or request that Electro Rent withhold sufficient shares from
the total Shares vested). Sale of shares or withholding of shares to cover the
tax obligation is subject to Electro Rent’s blackout policy. Our Chief Financial
Officer should be consulted with respect to these restrictions. It is possible
to commit to sell or have Electro Rent withhold the necessary shares in advance
to avoid blackout restrictions that may otherwise exist on the Issuance Date.
If you decide to make an “83(b) Election”
Electro Rent will report compensation for you—and the related taxes will be
due—as of the Grant Date based on the value at that time, even if the Shares
involved never vest (although you may have a capital loss). Because of this
acceleration of the taxable event, there should not be any tax incurred on the
Issuance Date. One consequence of this election is your out-of-pocket cash
obligation is triggered without the ability to sell or have Electro Rent
withhold the Shares to fund the obligation (since the Shares are not vested).
The 83(b) election is made with the Internal Revenue Service and is due thirty
(30) days from the Grant Date of your Award. The election may be made for part
or all of your Units. We recommend that you consult with your own tax advisor
regarding the advantages and disadvantages of making this election. IF YOU WANT
TO MAKE THIS ELECTION, IT IS YOUR RESPONSIBILITY TO PREPARE AND FILE THE PROPER
DOCUMENTATION WITH THE I.R.S.
Payments on Account of Dividends:
Payments made to you on account of dividends declared before the Issuance Date
should be taxable as ordinary income.
Please note that this is a very brief summary of some current tax effects of the
Award. It is not
intended to be tax advice to you and is not a complete discussion of all of the
possible tax
consequences to you related to your restricted stock. It also does not address
state, local, or
non-United States tax implications. Moreover, the tax consequences of this Award
could change. You
should discuss your tax situation with your tax advisor rather than just relying
on this summary.

4